                   EXHIBIT D




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 1 of 27 Pageid#:
                                   8014
            6,1.6B6WDJLQJ
            6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO




 5HVXOWV6XPPDU\
      'RFXPHQWVLQ          7RWDOGRFXPHQWVZLWK     7RWDOGRFXPHQWVZLWK        7RWDOGRFXPHQWV
      VHDUFKDEOHVHW                 KLWV            KLWVLQFOXGLQJ)DPLO\        ZLWKRXWKLWV

                                                                            




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 2 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8015                         3DJHRI
            6,1.6B6WDJLQJ
            6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

 7HUPV6XPPDU\
  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

    8QLW\ZDQG Z                                                                         
  6HFXULW\ ZIRU Z
  $PHULFD

    /HDJXHZRI Z                                                                       
  WKH Z6RXWK

    5HEHOZ%ULJDGH                                                                            
  ZRI Z.QLJKWV

   %ULRQZ.HLWK Z                                                                          
  %DNHU

   &KDUORWWHVYLOOHZ                                                                         
  3ROLFH Z'HSDUWPHQW

   (DVWZ&RDVW Z                                                                       
  .QLJKWV

   (YHUHWWZ1LFN Z                                                                         
  &DVH

   -DPHVZ$OH[ Z                                                                        
  )LHOGV

   /R\DOZ:KLWH Z                                                                       
  .QLJKWV

   1DWLRQDOZ3DUN Z                                                                        
  6HUYLFH

   1DWLRQDOZ6RFLDOLVW                                                                    
  Z0RYHPHQW

   5LVHZ$ERYH Z                                                                          
  0RYHPHQW

   6WHIDQLZ*XQWHU                                                                            
  Z+RSNLQV

   7DFWLFDOZ$PHULFDQ                                                                         
  Z3DWULRWV

   7UDGLWLRQDOLVWZ                                                                        
  :RUNHU Z3DUW\

   8QLWHZWKH Z                                                                        
  5LJKW

   XQLWHGZFKXUFK Z                                                                        
  FKULVW

  $                                                                                            

  $                                                                                            


Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 3 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8016                         3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

  $DURQZ9$                                                                                    

  $MD[                                                                                          

  $.Z/DQH                                                                                     

  $OZ7KRPDV                                                                                   

  $OELRQ                                                                                        

  $OH[Z)LHOGV                                                                              

  $OOLVRQZ3HLUFH                                                                              

  $OWZ.QLJKWV                                                                              

  $OW5LJKW9$                                                                                   

  $PHULFDQD                                                                                   

  $QGUHDZ2ZHQV                                                                                

  $QJOLQ                                                                                      

  $QWKLPH                                                                                         

  $QWLID                                                                                     

  $SULOZ0XQL]                                                                             

  $UPHG                                                                                       

  $UUHVW                                                                                      

  $WRPZDIIHQ                                                                                     

  $XJXVWXV                                                                                    

  $]]PDGRU                                                                                    

  %DLW                                                                                          

  %DNHGZ$ODVND                                                                              

  EDNHGDODVND                                                                                  

  %DNHU                                                                                         

  %DOFDLWLV                                                                                       

  EDWRQ                                                                                         

  %DWWDJOLD                                                                                       

  %HDW                                                                                       

  %HQZ*DUODQG                                                                                 



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 4 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8017                         3DJHRI
                6,1.6B6WDJLQJ
                6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

  %HQMDPLQZ*DUODQG                                                                            

  %ODFN                                                                                    

  %ODVW                                                                                         

  %/0                                                                                           

  %RHFKDW                                                                                         

  %RPDQ                                                                                          

  %RPE                                                                                         

  %UDGZ*ULIILQ                                                                                

  %UDWKRYG                                                                                        

  %ULDQZ/DPEHUW                                                                               

  %XUQ                                                                                        

  &DHUXOXV                                                                                      

  &DQWZHOO                                                                                    

  FDUZDWWDFN                                                                                 

  FDUZKLW                                                                                   

  &HVDUZ+HVV                                                                                  

  &KDOOHQJHU                                                                                   

  &KDSPDQ                                                                                      

  &KDUOHVZ0\HUV                                                                               

  &KDUORWWHVYLOOH                                                                            

  &KDUORWWHVYLOOHZ                                                                       

  &KHIZ*R\DUGHH                                                                               

  &KHI*R\DUGHH                                                                                    

  &KHOVHDZ$OYDUDGR                                                                        

  &KHVQ\                                                                                          

  FLW\ZFRXQFLO                                                                              

  &ROH                                                                                          

  &ROHZ+DUULV                                                                                 

  &ROWRQ                                                                                        



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 5 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8018                         3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

  &ROWRQZ0HUZLQ                                                                              

  &RPPDQGHUZ+XQW                                                                             

  &RQYLFWLRQ                                                                                  

  &RUFRUDQ                                                                                       

  &RUPLHU                                                                                       

  &RXQWHUSURWHVW                                                                                 

  &3'                                                                                          

  &URFNHWW                                                                                      

  &XVWDORZ                                                                                       

  FYLOOH                                                                                      

  'DOH\                                                                                         

  'DPLJR                                                                                     

  'DQQ\Z:ROI                                                                                 

  GDWH                                                                                      

  GDWH                                                                                      

  GDWH                                                                                     

  GDWH                                                                                      

  GDWH                                                                                      

  GDWH $XJ                                                                                    

  GDWH $XJ                                                                                   

  GDWH $XJ                                                                                    

  GDWH -XO\                                                                                    

  GDWH -XQH                                                                                   

  'DYLGZ'XNH                                                                               

  'HUHNZ'DYLV                                                                                

  'HXV9ROW                                                                                       

  'LFNLQVRQ                                                                                    

  'LOORQZ+RSSHU                                                                           

  'LOORQ                                                                                    



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 6 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8019                         3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

  'LVFRUG                                                                                    

  'RGJH                                                                                         

  'XNH                                                                                        

  'XVWLQZ2ZHQV                                                                                

  (OLZ0RVHO\                                                                               

  (OLZ0RVOH\                                                                          

  (OLRWZ.OLQH                                                                                 

  (OL]DEHWKZ6LQHV                                                                         

  (OOLRWZ.OLQH                                                                            

  (PDQFLSDWLRQ                                                                                 

  (QRFK                                                                                       

  (QWZLVOH                                                                                        

  (ULFD                                                                                         

  (ULFDZ$OGXLQR                                                                             

  (ULND                                                                                           

  (WKQRVWDWH                                                                                   

  (XURSD                                                                                      

  (YDQZ0F/DUHQ                                                                              

  (YDQZ7KRPDV                                                                                

  (YURSD                                                                                      

  )DJ                                                                                           

  )DVK\Z+DLUFXW                                                                             

  )LHOGV                                                                                      

  )LJKW                                                                                      

  )LUHDUP                                                                                      

  ILUVWZEDSWLVW                                                                               

  )2$.                                                                                            

  )UDWHUQDOZ2UGHU                                                                         

  )ULVEDGOL                                                                                       



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 7 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8020                         3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

  *LOOHQ                                                                                          

  *LRQHW                                                                                          

  *ROGVWHLQZ5LRWV                                                                             

  *R\0HHWV:RUOG                                                                                   

  *XQ                                                                                         

  +DPEOHQ                                                                                         

  +DQQDKZ3HDUFH                                                                           

  KHDWKHUZKH\HU                                                                             

  +HLPEDFK                                                                                    

  +HLPGXOI                                                                                        

  +HLQ]                                                                                         

  KHOPHWV                                                                                      

  +HUUHQYRON                                                                                      

  +HVV                                                                                          

  +LJJV                                                                                         

  +LSWRWKH-4                                                                                      

  +RUWRQ                                                                                         

  +XH7KH+DQG                                                                                      

  +XQWHUZ:DOODFH                                                                            

  ,GHQWLW\Z(YURSD                                                                         

  ,(                                                                                         

  LQWLPLGDW                                                                                    

  ,QYLFWXV                                                                                    

  ,UL]DUU\                                                                                       

  -DFNZ3LHUFH                                                                                 

  -DFNVRQZ3DUN                                                                              

  -DPHVZ)LHOGV                                                                            

  -DVRQ                                                                                      

  -D\PLZ'DQLHOOH                                                                              



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 8 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8021                         3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
 5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                      'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                        LQFOXGLQJ)DPLO\

  -HIIZ6FKRHS                                                                             

  -HIIHUVRQZ                                                                                  
  PRQXPHQW

  MHIIHUVRQZVW                                                                             

  -HIIHUVRQZ6WDWXH                                                                           

  -HZ                                                                                        

  --Z3RZHU                                                                                    

  -RKQQ\Z                                                                                      
  2­kÃ¤kÄ0DOOH\

  -R\FHZ%HQQHWW                                                                               

  -XVWLFHZ3DUN                                                                               

  .DWKOHHQZ6Q\GHU                                                                             

  .DZ]F\QVNL                                                                                      

  .LNH                                                                                          

  .LOO                                                                                       

  ...                                                                                          

  .ODQ                                                                                        

  .OHYH                                                                                          

  .OLQH                                                                            

  .QLIH                                                                                        

  .QLYHV                                                                                       

  .ULVW                                                                                         

  .XUW                                                                                          

  .\OHZ&KDSPDQ                                                                             

  .\OHZ5RJHUV                                                                                 

  /DID\HWWH                                                                                     

  /DXEH                                                                                           

  /DZUHQFHZ7;                                                                                 

  /HHZ3DUN                                                                                 

  OLJKWHUZIOXLG                                                                               


Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 9 of 27 Pageid#:
 5HSRUW*HQHUDWHG 30 8022                         3DJHRI
             6,1.6B6WDJLQJ
             6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  /LJKWIRRWZ0LOLWLD                                                                            

  /LQGHQ                                                                                         

  /RO\RXZLVK                                                                                       

  /26                                                                                      

  /XGRYLFLZ$OLEL                                                                               

  /XLVZ%HOOLQR                                                                                 

  /:.                                                                                              

  PDFH                                                                                           

  0DFOPD\                                                                                          

  0DGGLPHQVLRQ                                                                                    

  0DKOHU                                                                                          

  0DQ:LWK7KH+DQG                                                                                

  0DUFXVZ/LHERZLW]                                                                           

  0DUFXVZ0DUWLQ                                                                            

  0DULH                                                                                          

  0DULVVDZ%ODLU                                                                            

  0DUNXVZ$QWKRQ\                                                                               

  0DWWKHZKHLPEDFK                                                                                 

  0DXULFHZ-RQHV                                                                                

  0F&DUWK\                                                                                      

  0F&RUPLFNZ)ROH\                                                                              

  PFJXIIH\ZSDUN                                                                                

  0F,QQHV                                                                                      

  0F,QWLUH                                                                                       

  0F/DUHQ                                                                                       

  0F3KHUVRQ                                                                                      

  0HUZLQ                                                                                         

  0HWURSROLWDQZ3ROLFH                                                                          

  0LFKDHOZ+LOO                                                                             



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 10 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8023                        3DJHRI
               6,1.6B6WDJLQJ
               6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  0LVHOLV                                                                                          

  0RRQEDVHZ+ROGLQJV                                                                        

  0RVOH\                                                                                   

  0RWKHUVEDXJK                                                                                     

  0UR]HN                                                                                           

  QDPHOHVVZILHOG                                                                             

  1DW Z'DPLJR                                                                              

  1DWDOLHZ5RPHUR                                                                           

  1DWLRQDOLVWZ)URQW                                                                        

  1D]L                                                                                        

  1HZZ%\]DQWLXP                                                                                

  1HZEHUU\                                                                                        

  1)                                                                                            

  1LJJHU                                                                                         

  136                                                                                              

  160                                                                                           

  3DUDPLOLWDU\                                                                                  

  3DUURW                                                                                       

  3DUURWW                                                                                      

  3DWULFNZ/LWWOH                                                                               

  3DWULFNZ3DOPHU                                                                               

  3DWULRWZ)URQW                                                                               

  3HLQRYLFK                                                                                    

  3KLOOLS7;                                                                                      

  3LVWROLV                                                                                        

  3URXGZ%R\V                                                                                 

  3XQFK                                                                                          

  TXHHQDUFKLWHFW                                                                                   

  5DFHZ:DU                                                                                   



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 11 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8024                       3DJHRI
             6,1.6B6WDJLQJ
             6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  UDFLV                                                                                       

  5DGLFDOZ$JHQGD                                                                            

  5DGLFDODJHQGD                                                                                  

  5D+R:D                                                                                           

  5DOO\                                                                                       

  5$0                                                                                           

  5&2Z1LFN                                                                                     

  5HLQKDUGZZROII                                                                             

  5LFKDUG                                                                                   

  5LFKDUGZ3UHVWRQ                                                                              

  5LFKDUGZ6SHQFHU                                                                          

  5REHUWZ5D\                                                                               

  5RFKH                                                                                            

  5RWXQGD                                                                                         

  5RXVVHDX                                                                                      

  5XL]                                                                                           

  5XQZRYHU                                                                                  

  5XQGR                                                                                            

  6DFFR                                                                                          

  6DLQW&KDUOHV                                                                                     

  6DOD]DU                                                                                          

  6FKRHS                                                                                       

  6HWKZ:LVSHOZH\                                                                           

  6KDQHZ/RQJ                                                                                   

  6KHHK\                                                                                           

  6KLHOG                                                                                      

  6KRRW                                                                                        

  6K\QH                                                                                            

  6LODVUH\QROGV                                                                                    



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 12 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8025                       3DJHRI
             6,1.6B6WDJLQJ
             6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  6LQHV                                                                                        

  6QXIIHU                                                                                          

  6SHQFHU                                                                                     

  6SUD\                                                                                         

  6WZ3DXO                                                                                   

  6WDE                                                                                             

  6WDQNDUG                                                                                         

  6WDUVLD                                                                                         

  6WDWXH                                                                                        

  6WLFNPDQ                                                                                        

  6WRUPHU                                                                                       

  685-                                                                                             

  WHDUZJDV                                                                                  

  WKHZODZQ                                                                                  

  7KHELJNN                                                                                         

  7KHZL]DUGRIWKRUQWRQSDU                                                                           
  N

  7KRPDVZ5RXVVHDX                                                                          

  WKRPDVZMHIIHUVRQ                                                                          

  7KRPDVZ5\DQ                                                                                

  7LERU                                                                                            

  WRUFK                                                                                        

  7UDLQHGZILJKWHUV                                                                             

  7UHDGVWRQH                                                                                       

  7ULDO                                                                                       

  7ULJJHU                                                                                        

  7URXWPDQ                                                                                        

  7VFDJV                                                                                         

  7XEEV                                                                                        




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 13 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8026                       3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH(PDLOV                 6HDUFKDEOH6HW .OHLQB(OOLRWB(PDLO

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV           8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  7:3                                                                                           

  7\URQH                                                                                         

  XQLWHWKHULJKW                                                                                   

  875                                                                                           

  9DQGDO                                                                                        

  9DQJXDUG                                                                                     

  9DVLOOLRV                                                                                       

  9HWV                                                                                           

  9LWFR                                                                                            

  9RONLVFKZ6ROGDU                                                                              

  9RQ'LH]                                                                                        

  :DGHZ*DUUHWW                                                                                 

  :DUORFN                                                                                        

  ZHDSRQ                                                                                      

  :HQG\Z/HZLV                                                                                  

  :KLWHZQDWLRQ                                                                            

  :KLWHZVXSUHPDF                                                                           

  :KLWH3RZHU6WURNH                                                                               

  :\DWW                                                                                          

  =\QLNHU                                                                                         




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 14 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8027                       3DJHRI
            6,1.6B6WDJLQJ
            6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                6HDUFKDEOH6HW .OLQHB0RELOH'DWDB




  5HVXOWV6XPPDU\
       'RFXPHQWVLQ          7RWDOGRFXPHQWVZLWK     7RWDOGRFXPHQWVZLWK       7RWDOGRFXPHQWV
       VHDUFKDEOHVHW                 KLWV            KLWVLQFOXGLQJ)DPLO\       ZLWKRXWKLWV

                                                                            




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 15 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8028                        3DJHRI
            6,1.6B6WDJLQJ
            6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUPV6XPPDU\
  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

    8QLW\ZDQG Z                                                                              
  6HFXULW\ ZIRU Z
  $PHULFD

    /HDJXHZRI Z                                                                                
  WKH Z6RXWK

    5HEHOZ%ULJDGH                                                                                 
  ZRI Z.QLJKWV

   %ULRQZ.HLWK Z                                                                               
  %DNHU

   &KDUORWWHVYLOOHZ                                                                                
  3ROLFH Z'HSDUWPHQW

   (DVWZ&RDVW Z                                                                                
  .QLJKWV

   (YHUHWWZ1LFN Z                                                                              
  &DVH

   -DPHVZ$OH[ Z                                                                                
  )LHOGV

   /R\DOZ:KLWH Z                                                                               
  .QLJKWV

   1DWLRQDOZ3DUN Z                                                                             
  6HUYLFH

   1DWLRQDOZ6RFLDOLVW                                                                             
  Z0RYHPHQW

   5LVHZ$ERYH Z                                                                                
  0RYHPHQW

   6WHIDQLZ*XQWHU                                                                                 
  Z+RSNLQV

   7DFWLFDOZ$PHULFDQ                                                                              
  Z3DWULRWV

   7UDGLWLRQDOLVWZ                                                                                 
  :RUNHU Z3DUW\

   8QLWHZWKH Z                                                                               
  5LJKW

   XQLWHGZFKXUFK Z                                                                             
  FKULVW

  $                                                                                                 

  $                                                                                                 


Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 16 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8029                        3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  $DURQZ9$                                                                                        

  $MD[                                                                                        

  $.Z/DQH                                                                                         

  $OZ7KRPDV                                                                                       

  $OELRQ                                                                                              

  $OH[Z)LHOGV                                                                                     

  $OOLVRQZ3HLUFH                                                                                  

  $OWZ.QLJKWV                                                                                     

  $OW5LJKW9$                                                                                     

  $PHULFDQD                                                                                           

  $QGUHDZ2ZHQV                                                                                    

  $QJOLQ                                                                                         

  $QWKLPH                                                                                             

  $QWLID                                                                                 

  $SULOZ0XQL]                                                                                     

  $UPHG                                                                                             

  $UUHVW                                                                                         

  $WRPZDIIHQ                                                                                        

  $XJXVWXV                                                                                          

  $]]PDGRU                                                                                          

  %DLW                                                                                                

  %DNHGZ$ODVND                                                                                  

  EDNHGDODVND                                                                                         

  %DNHU                                                                                               

  %DOFDLWLV                                                                                           

  EDWRQ                                                                                               

  %DWWDJOLD                                                                                           

  %HDW                                                                                           

  %HQZ*DUODQG                                                                                     



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 17 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8030                        3DJHRI
                6,1.6B6WDJLQJ
                6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  %HQMDPLQZ*DUODQG                                                                                

  %ODFN                                                                                      

  %ODVW                                                                                               

  %/0                                                                                                 

  %RHFKDW                                                                                             

  %RPDQ                                                                                               

  %RPE                                                                                          

  %UDGZ*ULIILQ                                                                                    

  %UDWKRYG                                                                                            

  %ULDQZ/DPEHUW                                                                                   

  %XUQ                                                                                          

  &DHUXOXV                                                                                   

  &DQWZHOO                                                                                   

  FDUZDWWDFN                                                                                      

  FDUZKLW                                                                                         

  &HVDUZ+HVV                                                                                      

  &KDOOHQJHU                                                                                          

  &KDSPDQ                                                                                             

  &KDUOHVZ0\HUV                                                                                   

  &KDUORWWHVYLOOH                                                                             

  &KDUORWWHVYLOOHZ                                                                             

  &KHIZ*R\DUGHH                                                                                   

  &KHI*R\DUGHH                                                                                        

  &KHOVHDZ$OYDUDGR                                                                                

  &KHVQ\                                                                                              

  FLW\ZFRXQFLO                                                                                    

  &ROH                                                                                                

  &ROHZ+DUULV                                                                                     

  &ROWRQ                                                                                              



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 18 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8031                        3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  &ROWRQZ0HUZLQ                                                                                   

  &RPPDQGHUZ+XQW                                                                                  

  &RQYLFWLRQ                                                                                          

  &RUFRUDQ                                                                                            

  &RUPLHU                                                                                             

  &RXQWHUSURWHVW                                                                                      

  &3'                                                                                                 

  &URFNHWW                                                                                            

  &XVWDORZ                                                                                            

  FYLOOH                                                                                      

  'DOH\                                                                                             

  'DPLJR                                                                                          

  'DQQ\Z:ROI                                                                                      

  GDWH                                                                                           

  GDWH                                                                                           

  GDWH                                                                                           

  GDWH                                                                                           

  GDWH                                                                                           

  GDWH $XJ                                                                                         

  GDWH $XJ                                                                                         

  GDWH $XJ                                                                                         

  GDWH -XO\                                                                                         

  GDWH -XQH                                                                                        

  'DYLGZ'XNH                                                                                    

  'HUHNZ'DYLV                                                                                     

  'HXV9ROW                                                                                            

  'LFNLQVRQ                                                                                           

  'LOORQZ+RSSHU                                                                                   

  'LOORQ                                                                                          



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 19 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8032                        3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  'LVFRUG                                                                                    

  'RGJH                                                                                               

  'XNH                                                                                          

  'XVWLQZ2ZHQV                                                                                    

  (OLZ0RVHO\                                                                                      

  (OLZ0RVOH\                                                                                  

  (OLRWZ.OLQH                                                                                     

  (OL]DEHWKZ6LQHV                                                                                 

  (OOLRWZ.OLQH                                                                                    

  (PDQFLSDWLRQ                                                                                        

  (QRFK                                                                                      

  (QWZLVOH                                                                                            

  (ULFD                                                                                      

  (ULFDZ$OGXLQR                                                                                   

  (ULND                                                                                             

  (WKQRVWDWH                                                                                    

  (XURSD                                                                                        

  (YDQZ0F/DUHQ                                                                                  

  (YDQZ7KRPDV                                                                            

  (YURSD                                                                                        

  )DJ                                                                                           

  )DVK\Z+DLUFXW                                                                                   

  )LHOGV                                                                                            

  )LJKW                                                                                       

  )LUHDUP                                                                                             

  ILUVWZEDSWLVW                                                                                   

  )2$.                                                                                                

  )UDWHUQDOZ2UGHU                                                                                 

  )ULVEDGOL                                                                                           



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 20 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8033                        3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  *LOOHQ                                                                                            

  *LRQHW                                                                                              

  *ROGVWHLQZ5LRWV                                                                                 

  *R\0HHWV:RUOG                                                                                       

  *XQ                                                                                            

  +DPEOHQ                                                                                             

  +DQQDKZ3HDUFH                                                                                   

  KHDWKHUZKH\HU                                                                                   

  +HLPEDFK                                                                                       

  +HLPGXOI                                                                                            

  +HLQ]                                                                                               

  KHOPHWV                                                                                             

  +HUUHQYRON                                                                                          

  +HVV                                                                                                

  +LJJV                                                                                               

  +LSWRWKH-4                                                                                          

  +RUWRQ                                                                                              

  +XH7KH+DQG                                                                                          

  +XQWHUZ:DOODFH                                                                             

  ,GHQWLW\Z(YURSD                                                                               

  ,(                                                                                     

  LQWLPLGDW                                                                                      

  ,QYLFWXV                                                                                          

  ,UL]DUU\                                                                                            

  -DFNZ3LHUFH                                                                                     

  -DFNVRQZ3DUN                                                                                    

  -DPHVZ)LHOGV                                                                                    

  -DVRQ                                                                                   

  -D\PLZ'DQLHOOH                                                                                  



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 21 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8034                        3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  -HIIZ6FKRHS                                                                                     

  -HIIHUVRQZ                                                                                       
  PRQXPHQW

  MHIIHUVRQZVW                                                                                    

  -HIIHUVRQZ6WDWXH                                                                                

  -HZ                                                                                          

  --Z3RZHU                                                                                        

  -RKQQ\Z2kɂ0DOOH\                                                                               

  -R\FHZ%HQQHWW                                                                                   

  -XVWLFHZ3DUN                                                                                    

  .DWKOHHQZ6Q\GHU                                                                                 

  .DZ]F\QVNL                                                                                          

  .LNH                                                                                           

  .LOO                                                                                          

  ...                                                                                            

  .ODQ                                                                                              

  .OHYH                                                                                               

  .OLQH                                                                                  

  .QLIH                                                                                               

  .QLYHV                                                                                              

  .ULVW                                                                                          

  .XUW                                                                                        

  .\OHZ&KDSPDQ                                                                                    

  .\OHZ5RJHUV                                                                                     

  /DID\HWWH                                                                                         

  /DXEH                                                                                               

  /DZUHQFHZ7;                                                                                     

  /HHZ3DUN                                                                                      

  OLJKWHUZIOXLG                                                                                   




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 22 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8035                        3DJHRI
             6,1.6B6WDJLQJ
             6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  /LJKWIRRWZ0LOLWLD                                                                               

  /LQGHQ                                                                                              

  /RO\RXZLVK                                                                                          

  /26                                                                                               

  /XGRYLFLZ$OLEL                                                                                  

  /XLVZ%HOOLQR                                                                                    

  /:.                                                                                                 

  PDFH                                                                                                

  0DFOPD\                                                                                             

  0DGGLPHQVLRQ                                                                                        

  0DKOHU                                                                                              

  0DQ:LWK7KH+DQG                                                                                      

  0DUFXVZ/LHERZLW]                                                                                

  0DUFXVZ0DUWLQ                                                                                   

  0DULH                                                                                         

  0DULVVDZ%ODLU                                                                                   

  0DUNXVZ$QWKRQ\                                                                                  

  0DWWKHZKHLPEDFK                                                                                     

  0DXULFHZ-RQHV                                                                                   

  0F&DUWK\                                                                                          

  0F&RUPLFNZ)ROH\                                                                                 

  PFJXIIH\ZSDUN                                                                                   

  0F,QQHV                                                                                       

  0F,QWLUH                                                                                          

  0F/DUHQ                                                                                           

  0F3KHUVRQ                                                                                           

  0HUZLQ                                                                                              

  0HWURSROLWDQZ3ROLFH                                                                             

  0LFKDHOZ+LOO                                                                                    



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 23 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8036                        3DJHRI
               6,1.6B6WDJLQJ
               6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  0LVHOLV                                                                                           

  0RRQEDVHZ+ROGLQJV                                                                               

  0RVOH\                                                                                      

  0RWKHUVEDXJK                                                                                        

  0UR]HN                                                                                              

  QDPHOHVVZILHOG                                                                                  

  1DW Z'DPLJR                                                                                 

  1DWDOLHZ5RPHUR                                                                                  

  1DWLRQDOLVWZ)URQW                                                                               

  1D]L                                                                                       

  1HZZ%\]DQWLXP                                                                                   

  1HZEHUU\                                                                                            

  1)                                                                                                  

  1LJJHU                                                                                        

  136                                                                                                 

  160                                                                                                 

  3DUDPLOLWDU\                                                                                        

  3DUURW                                                                                              

  3DUURWW                                                                                             

  3DWULFNZ/LWWOH                                                                                

  3DWULFNZ3DOPHU                                                                                  

  3DWULRWZ)URQW                                                                                   

  3HLQRYLFK                                                                                           

  3KLOOLS7;                                                                                          

  3LVWROLV                                                                                            

  3URXGZ%R\V                                                                                

  3XQFK                                                                                         

  TXHHQDUFKLWHFW                                                                                      

  5DFHZ:DU                                                                                        



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 24 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8037                       3DJHRI
             6,1.6B6WDJLQJ
             6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  UDFLV                                                                                      

  5DGLFDOZ$JHQGD                                                                                  

  5DGLFDODJHQGD                                                                                       

  5D+R:D                                                                                              

  5DOO\                                                                                       

  5$0                                                                                                 

  5&2Z1LFN                                                                                        

  5HLQKDUGZZROII                                                                                  

  5LFKDUG                                                                                

  5LFKDUGZ3UHVWRQ                                                                                 

  5LFKDUGZ6SHQFHU                                                                         

  5REHUWZ5D\                                                                                      

  5RFKH                                                                                               

  5RWXQGD                                                                                             

  5RXVVHDX                                                                                            

  5XL]                                                                                                

  5XQZRYHU                                                                                  

  5XQGR                                                                                               

  6DFFR                                                                                       

  6DLQW&KDUOHV                                                                                        

  6DOD]DU                                                                                             

  6FKRHS                                                                                              

  6HWKZ:LVSHOZH\                                                                                  

  6KDQHZ/RQJ                                                                                      

  6KHHK\                                                                                              

  6KLHOG                                                                                            

  6KRRW                                                                                         

  6K\QH                                                                                               

  6LODVUH\QROGV                                                                                       



Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 25 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8038                       3DJHRI
             6,1.6B6WDJLQJ
             6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  6LQHV                                                                                               

  6QXIIHU                                                                                             

  6SHQFHU                                                                                

  6SUD\                                                                                               

  6WZ3DXO                                                                                        

  6WDE                                                                                                

  6WDQNDUG                                                                                            

  6WDUVLD                                                                                             

  6WDWXH                                                                                            

  6WLFNPDQ                                                                                            

  6WRUPHU                                                                                       

  685-                                                                                                

  WHDUZJDV                                                                                        

  WKHZODZQ                                                                                        

  7KHELJNN                                                                                            

  7KHZL]DUGRIWKRUQWRQSDU                                                                              
  N

  7KRPDVZ5RXVVHDX                                                                                

  WKRPDVZMHIIHUVRQ                                                                                

  7KRPDVZ5\DQ                                                                                     

  7LERU                                                                                               

  WRUFK                                                                                         

  7UDLQHGZILJKWHUV                                                                                

  7UHDGVWRQH                                                                                          

  7ULDO                                                                                         

  7ULJJHU                                                                                           

  7URXWPDQ                                                                                            

  7VFDJV                                                                                            

  7XEEV                                                                                               




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 26 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8039                       3DJHRI
              6,1.6B6WDJLQJ
              6HDUFK7HUPV5HSRUW
  5HSRUW1DPH 675B.OLQH0RELOH                 6HDUFKDEOH6HW .OLQHB0RELOH'DWDB

  7HUP                       'RFXPHQWVZLWKKLWV       'RFXPHQWVZLWKKLWV          8QLTXHKLWV
                                                         LQFOXGLQJ)DPLO\

  7:3                                                                                           

  7\URQH                                                                                              

  XQLWHWKHULJKW                                                                                       

  875                                                                                                 

  9DQGDO                                                                                        

  9DQJXDUG                                                                                      

  9DVLOOLRV                                                                                           

  9HWV                                                                                              

  9LWFR                                                                                               

  9RONLVFKZ6ROGDU                                                                                 

  9RQ'LH]                                                                                            

  :DGHZ*DUUHWW                                                                                    

  :DUORFN                                                                                             

  ZHDSRQ                                                                                        

  :HQG\Z/HZLV                                                                                     

  :KLWHZQDWLRQ                                                                             

  :KLWHZVXSUHPDF                                                                            

  :KLWH3RZHU6WURNH                                                                                   

  :\DWW                                                                                        

  =\QLNHU                                                                                             




Case 3:17-cv-00072-NKM-JCH Document 631-4 Filed 01/08/20 Page 27 of 27 Pageid#:
  5HSRUW*HQHUDWHG 30 8040                       3DJHRI
